Case: 14-60167      Document: 00512914937         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-60167
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        January 26, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

DENISHA PORE, also known as Denisha Turnage, also known as Denisha House,
also known as Nicole Pore,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:13-CR-21-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Denisha Pore pled guilty to one count of wire fraud and was sentenced
to 125 months in prison. On appeal, she contends that the district court erred
by refusing to grant an offense-level reduction for acceptance of responsibility.
       We will affirm the sentencing court’s decision not to give credit for
acceptance of responsibility “unless it is without foundation, a standard of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60167    Document: 00512914937    Page: 2   Date Filed: 01/26/2015


                                No. 14-60167

review more deferential than the clearly erroneous standard.” United States
v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008) (internal quotation marks
and citation omitted). The record shows that Pore violated a condition of
pretrial release by possessing a computer. More significantly, the presentence
report recounted ample, reliable, and unrebutted evidence to show, for present
purposes, that Pore embarked on a new fraud scheme after her arrest for the
instant fraud offense. These are grounds for denying credit for acceptance of
responsibility. See United States v. Rickett, 89 F.3d 224, 227 (5th Cir. 1996).
The decision to deny credit for acceptance was not without a foundation. See
Juarez-Duarte, 513 F.3d at 211. The judgment is AFFIRMED.




                                      2